Title: From George Washington to Henry Knox, 26 January 1792
From: Washington, George
To: Knox, Henry



Sir,
United States [Philadelphia], January 26th: 1792.

You will receive herewith a copy of a Resolution of the House of Representatives, that has been just now delivered to me by a

Committee; and I desire you will prepare and lay before the House the statement therein requested.
As communications of a similar nature have taken place between the Executive of the General Government and the Governor of Virginia, it may be proper to lay these also before the House of Representatives, and I request you will have them prepared & communicated accordingly as soon as the business of your departmt will admit of it.

Go: Washington

